In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Parole dated April 17, 2002, which, after a hearing, denied the petitioner’s request to be released on parole, the petitioner appeals from a judgment of the Supreme Court, Orange County (Peter Patsalos, J.), dated January 3, 2003, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The respondents acted in accordance with statutory requirements in denying the petitioner’s request to be released on parole. Accordingly, the discretionary denial of parole is not subject to judicial review (see Executive Law § 259-i [5]; Matter of Almeyda v New York State Div. of Parole, 269 AD2d 393 [2000]; Matter of Bouknight v Russi, 242 AD2d 329 [1997]).
The petitioner’s remaining contention is without merit. Prudenti, PJ., Florio, H. Miller, Schmidt and Cozier, JJ., concur.